Exhibit 10.4

 

AMENDED AND RESTATED

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (this “Agreement”) is
made this 28th day of February, 2012 (the “Effective Date”), by and between
MOLYCORP, INC., a Delaware corporation (the “Employer”) and JAMES S. ALLEN (the
“Executive”). The Employer and the Executive are referred to below individually
as a “Party” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, the Employer and the Executive are currently parties to an Executive
Employment Agreement, dated May 21, 2010 (the “Prior Agreement”);

 

WHEREAS, this Agreement will supersede and completely replace the Prior
Agreement as of the Effective Date;

 

WHEREAS, the Executive agrees to be employed by the Employer upon and subject to
the terms herein provided; and

 

WHEREAS, the Employer agrees to employ the Executive upon and subject to the
terms herein provided.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements contained herein, the legal sufficiency of which is
acknowledged by the Parties, and intending to be legally bound, the Parties
agree as follows:

 

1.             Employment.  The Employer shall employ the Executive, and the
Executive accepts continued employment with the Employer, upon the terms and
conditions set forth in this Agreement for a period of time beginning on the
date hereof and ending as provided in Section 4 (the “Employment Period”).
Notwithstanding anything in this Agreement to the contrary, the Executive will
be an at-will employee of the Employer and the Executive or the Employer may
terminate the Executive’s employment with the Employer for any reason or no
reason at any time.

 

2.             Office and Duties.  The Executive shall serve as, and have the
title of, Chief Financial Officer and shall report to, and be subject to the
power and authority of, the Chief Executive Officer. The Executive shall manage
the affairs of the Employer and have the duties, responsibilities and authority
of a Chief Financial Officer. The Executive shall perform such tasks
commensurate with this position as may from time to time be defined or assigned
by the Chief Executive Officer. The Executive shall devote all business time,
labor, skill, undivided attention and best ability to the performance of the
Executive’s duties hereunder in a manner which will faithfully and diligently
further the business and interests of the Employer. During the Employment
Period, the Executive shall not directly or indirectly pursue any other business
activity without the prior written consent of the Board of Directors of the
Employer (the “Board”), except as permitted under Section 7(f) of this
Agreement. The Executive further

 

--------------------------------------------------------------------------------


 

agrees to travel to whatever extent is reasonably necessary in the conduct of
the Employer’s business, at the Employer’s expense.

 

3.             Compensation and Benefits.

 

(a)           The Employer will pay the Executive a base salary for services
rendered under this Agreement at a rate of not less than $400,000 per year,
payable in accordance with Employer’s standard payroll practices, subject to
such payroll and withholding deductions as are required by law or authorized by
the Executive. The Executive shall be eligible for increases in base salary at
the sole discretion of the Employer.  The base salary rate in effect for the
Executive from time to time pursuant to this Section 3(a) is referred to herein
as the Executive’s “Base Salary”.

 

(b)           The Executive shall be entitled to participate in the employee
benefit plans (such as medical and dental insurance, disability, life insurance,
401k and sick pay) offered to substantially all of the employees of the
Employer. In addition, the Executive will be eligible for the Employer’s Amended
and Restated Management Incentive Compensation Plan (the “MICP”), which is a
nonqualified deferred compensation plan to which the Employer may make
contributions and the Executive may elect to make deferral contributions from
his base salary and bonus, if any. Employer contributions to the MICP are
discretionary and subject to annual Board approval.

 

(c)           The Executive shall be eligible for such bonus plans and long-term
equity or cash incentive compensation plans for the Employer’s officers and
directors as the Board may establish from time to time, which will be based on
the achievement and satisfaction of goals and objectives established by the
Board.

 

(d)           The Employer shall reimburse the Executive for all reasonable and
actual out-of-pocket costs and expenses, including reasonable travel and
business entertainment expenses, incurred by him in the course of performing his
duties under this Agreement, subject in all instances to the Employer’s
reimbursement policies and requirements applicable to all employees with respect
to reporting and documentation of such expenses, including, without limitation,
the timely submittal of receipts, invoices and documentation supporting all such
costs and expenses.

 

(e)           The Executive shall be entitled to vacation in accordance with the
Company’s plans, policies, programs and practices as in effect from time to
time.  The Executive will keep the Board apprised of dates for planned vacation.

 

4.             Employment Period.  The Employment Period shall be for the period
beginning on the date of this Agreement and ending on June 1, 2013.  On June 1,
2013, and on each succeeding anniversary of such date, the Employment Period
shall be extended for an additional year, unless the Employer or the Executive
shall have given the other ninety (90) days written notice, prior to June 1,
2013 or any succeeding anniversary commencing after June 1, 2013, that the
Employment Period will not be extended.  Notwithstanding the foregoing, (i) the
Employment Period shall terminate prior to any such date upon the Executive’s
resignation,

 

2

--------------------------------------------------------------------------------


 

death or disability and (ii) the Employment Period may be terminated by the
Employer at any time prior to any such date for Cause (as defined below) or
without Cause.

 

5.             Termination of Employment.

 

(a)           If the Employer terminates the Executive’s employment as a result
of the Executive’s death or the Executive’s disability or for Cause (as defined
below), the Employer will pay the Executive’s accrued salary, benefits and
vacation, including the then unused accrued vacation, up to and including the
date of termination (the “Accrued Benefits”), in a single lump sum within thirty
(30) days of such termination. Thereafter, the Employer will have no further
obligations to the Executive under this Agreement.

 

For purposes of this Agreement, “Cause” is defined as:  (1) the Executive’s
misconduct, malfeasance, or negligence relative to the Executive’s duties or the
Employer’s business; (2) the Executive’s failure or refusal to perform the
services required or as requested by the Board or the Chief Executive Officer,
or the Executive’s refusal to carry out or perform proper directions or
instructions from the Board or the Chief Executive Officer with respect to the
services rendered hereunder; (3) the Executive’s conviction of a crime that
either results in a sentence of imprisonment or involves theft, embezzlement,
dishonesty or breach of securities or financial laws or regulations;
(4) activities by the Executive that are injurious to the Employer, its
affiliates or its or their reputation; or (5) any conduct constituting “cause”
under applicable law. Whether Cause exists to justify the termination of this
Agreement shall be determined by the Employer in its sole discretion.

 

(b)           If the Employer terminates the Executive’s employment without
Cause or if the Executive terminates his employment for Good Reason (as defined
below), and such termination does not occur within the twenty-four (24) month
period following a Change of Control:

 

(i)            the Employer will pay to the Executive the Accrued Benefits, in a
single lump sum within thirty (30) days of such termination;

 

(ii)           the Employer shall continue to pay the Executive his Base Salary
at the time of such termination for a period of one (1) year following such
termination pursuant to the Employer’s standard pay periods and practices;
provided, however, that Base Salary amounts due during the 60-day period
following such termination shall not be paid during such 60-day period but
instead shall be paid on the first payroll date after such 60-day period;

 

(iii)          the Employer shall pay to the Executive one (1) times the
Executive’s target bonus amount under the Employer’s annual incentive plan
(which, for the avoidance of doubt, shall include any portion of such bonus
amount that may be converted into and paid to the Executive in the form of
shares of restricted stock) for the year in which the termination occurs, in a
single lump sum on the first payroll date following the sixtieth (60th) day
following such termination; and

 

(iv)          if the Executive elects continuation coverage under the Employer’s
medical plan pursuant to Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“COBRA”), the Employer shall
reimburse the

 

3

--------------------------------------------------------------------------------


 

Executive for the Executive’s COBRA payments until the earlier of (x) the
Executive’s eligibility for any such coverage under another employer’s or any
other medical plan or (y) the date that is twelve (12) months following the
termination of the Executive’s employment.  The Employer shall make any such
reimbursement within thirty (30) days following receipt of evidence from the
Executive of the Executive’s payment of the COBRA premium, which evidence shall
be provided by the Executive within thirty (30) days of the Executive’s payment
of such COBRA premium; provided, however, that any amounts due during the 60-day
period following such termination shall not be paid during such 60-day period
but instead shall be paid on the first payroll date after such 60-day period. 
The Executive agrees that the period of coverage under such plan shall count
against such plan’s obligation to provide continuation coverage pursuant to
COBRA.

 

It is expressly understood that the Employer’s obligations under this
Section 5(b) (other than payment of the Accrued Benefits) shall cease in the
event the Executive breaches any of the agreements in Sections 6 and 7 of this
Agreement.  Notwithstanding anything herein to the contrary, the Employer shall
not be obligated to make any payments or provide any benefit under this
Section 5(b) (other than payment of the Accrued Benefits) unless (x) prior to
the sixtieth (60th) day following the termination without Cause or termination
for Good Reason, the Executive executes a release of all current or future
claims, known or unknown, arising on or before the date of the release, against
the Employer and its subsidiaries and the directors, officers, employees and
affiliates of any of them, in a form approved by the Employer and (y) any
applicable revocation period has expired during such sixty-day period without
the Executive revoking such release.  Each payment under this Section 5(b) shall
be considered a separate payment and not one of a series of payments for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  All payments under Sections 5(b)(ii), (iii) and (iv) shall be deemed
severance pay and not wages.

 

For purposes of this Agreement, “Good Reason” is defined as: the Executive’s
termination of his employment with the Employer as a result of (i) any material
diminution in the Executive’s authority, duties or responsibilities, (ii) a
relocation of the Executive’s principal office to a location that is in excess
of fifty (50) miles from its location as of the Effective Date or (iii) any
material decrease in the amount of the Executive’s Base Salary. Notwithstanding
the foregoing, no termination of employment by the Executive shall constitute a
termination for “Good Reason” unless (A) the Executive gives the Employer notice
of the existence of an event described in clause (i), (ii) or (iii) above within
sixty (60) days following the occurrence thereof, (B) the Employer does not
remedy such event within thirty (30) days of receiving the notice described in
the preceding clause (A), and (C) the Executive terminates employment within
five (5) days of the end of the cure period specified in clause (B), above.

 

(c)           If, during the twenty-four (24) month period following a Change of
Control, the Employer terminates the Executive’s employment without Cause or the
Executive terminates his employment for Good Reason:

 

(i)            the Employer will pay to the Executive the Accrued Benefits, in a
single lump sum within thirty (30) days of such termination;

 

4

--------------------------------------------------------------------------------


 

(ii)           if (A) the Change of Control constitutes a “change in the
ownership or effective control of the Employer, or a change in the ownership of
a substantial portion of the assets of the Employer,” within the meaning of
Section 409A of the Code and the regulations thereunder (a “409A Change in
Control”), the Employer shall make a lump sum payment to the Executive in an
amount equal to two (2) times his Base Salary at the time of such termination,
paid in a lump sum on the first payroll date following the sixtieth (60th) day
following such termination; or (B) the Change of Control does not constitute a
409A Change in Control, the Employer shall (I) make a lump sum payment to the
Executive in an amount equal to one (1) times his Base Salary at the time of
such termination, paid in a lump sum on the first payroll date following the
sixtieth (60th) day following such termination, and (II) continue to pay the
Executive his Base Salary at the time of such termination for a period of one
(1) year following such termination pursuant to the Employer’s standard pay
periods and practices; provided, however, that Base Salary amounts due during
the 60-day period following such termination shall not be paid during such
60-day period but instead shall be paid on the first payroll date after such
60-day period;

 

(iii)          the Employer shall make a lump sum payment to the Executive in an
amount equal to two (2) times the Executive’s target bonus amount under the
Employer’s annual incentive plan (which, for the avoidance of doubt, shall
include any portion of such bonus amount that may be converted into and paid to
the Executive in the form of shares of restricted stock) for the year in which
the termination occurs, paid in a lump sum on the first payroll date following
the sixtieth (60th) day following such termination; and

 

(iv)          if the Executive elects continuation coverage under the Employer’s
medical plan pursuant to COBRA, the Employer shall reimburse the Executive for
the Executive’s COBRA payments until the earlier of (x) the Executive’s
eligibility for any such coverage under another employer’s or any other medical
plan or (y) the date that is eighteen (18) months following the termination of
the Executive’s employment.  The Employer shall make any such reimbursement
within thirty (30) days following receipt of evidence from the Executive of the
Executive’s payment of the COBRA premium, which evidence shall be provided by
the Executive within thirty (30) days of the Executive’s payment of such COBRA
premium; provided, however, that any amounts due during the 60-day period
following such termination shall not be paid during such 60-day period but
instead shall be paid on the first payroll date after such 60-day period.  The
Executive agrees that the period of coverage under such plan shall count against
such plan’s obligation to provide continuation coverage pursuant to COBRA.

 

It is expressly understood that the Employer’s obligations under this
Section 5(c) (other than payment of the Accrued Benefits) shall cease in the
event the Executive breaches any of the agreements in Sections 6 and 7 of this
Agreement.  Notwithstanding anything herein to the contrary, the Employer shall
not be obligated to make any payments or provide any benefits under this
Section 5(c) (other than payment of the Accrued Benefits) unless (x) prior to
the sixtieth (60th) day following the termination without Cause or termination
for Good Reason, the Executive executes a release of all current or future
claims, known or unknown, arising on or before the date of the release, against
the Employer and its subsidiaries and the directors,

 

5

--------------------------------------------------------------------------------


 

officers, employees and affiliates of any of them, in a form approved by the
Employer and (y) any applicable revocation period has expired during such
sixty-day period without the Executive revoking such release.  Each payment
under this Section 5(c) shall be considered a separate payment and not one of a
series of payments for purposes of Section 409A of the Code.  All payments under
Sections 5(c)(ii), (iii) and (iv) shall be deemed severance pay and not wages.

 

(d)           If the Executive terminates his employment for any reason other
than Good Reason, the Employer will pay the Accrued Benefits, in a single lump
sum within thirty (30) days of such termination. Thereafter, the Employer will
have no further obligations to the Executive under this Agreement. The Executive
may resign upon not less than sixty (60) days prior written notice to the
Employer, for any reason or no reason.

 

6.             Confidential Information; Discoveries and Inventions; Work Made
for Hire.

 

(a)           The Executive will keep in strict confidence, and will not,
directly or indirectly, at any time, during or after the Executive’s employment
with the Employer, disclose, furnish, disseminate, make available or, except in
the course of performing the Executive’s duties of employment, use any trade
secrets or confidential business and technical information of the Employer or
its customers or vendors, without limitation as to when or how the Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Employer’s unique selling, manufacturing and servicing
methods and business techniques, training, service and business manuals,
promotional materials, training courses and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information and other business
information. The Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the mind or memory of the Executive and whether compiled
by the Employer, and/or the Executive, derives independent economic value from
not being readily known to or ascertainable by proper means by others who can
obtain economic value from its disclosure or use, that reasonable efforts have
been made by the Employer to maintain the secrecy of such information, that such
information is the sole property of the Employer and that any retention and use
of such information by the Executive during the Executive’s employment with the
Employer (except in the course of performing the Executive’s duties and
obligations to the Employer) or after the termination of the Executive’s
employment shall constitute a misappropriation of the Employer’s trade secrets.

 

(b)           The Executive agrees that upon termination of the Executive’s
employment with the Employer, for any reason, the Executive shall return to the
Employer, in good condition, all property of the Employer, including without
limitation, the originals and all copies of any materials which contain,
reflect, summarize, describe, analyze or refer or relate to any items of
information listed in Section 6(a) of this Agreement. In the event that such
items are not so returned, the Employer will have the right to charge the
Executive for all reasonable damages, costs, attorneys’ fees and other expenses
incurred in searching for, taking, removing and/or recovering such property.

 

(c)           The Executive agrees that upon conception and/or development of
any idea, discovery, invention, improvement, software, writing or other material
or design that: (A) relates to the business of the Employer, or (B) relates to
the Employer’s actual or demonstrably

 

6

--------------------------------------------------------------------------------


 

anticipated research or development, or (C) results from any work performed by
the Executive for the Employer, the Executive will assign to the Employer the
entire right, title and interest in and to any such idea, discovery, invention,
improvement, software, writing or other material or design. The Executive has no
obligation to assign any idea, discovery, invention, improvement, software,
writing or other material or design that the Executive conceives and/or develops
entirely on the Executive’s own time without using the Employer’s equipment,
supplies, facilities, or trade secret information unless the idea, discovery,
invention, improvement, software, writing or other material or design either:
(x) relates to the business of the Employer, or (y) relates to the Employer’s
actual or demonstrably anticipated research or development, or (z) results from
any work performed by the Executive for the Employer. The Executive agrees that
any idea, discovery, invention, improvement, software, writing or other material
or design that relates to the business of the Employer or relates to the
Employer’s actual or demonstrably anticipated research or development which is
conceived or suggested by the Executive, either solely or jointly with others,
within one (1) year following termination of the Executive’s employment under
this Agreement or any successor agreements shall be presumed to have been so
made, conceived or suggested in the course of such employment with the use of
the Employer’s equipment, supplies, facilities, and/or trade secrets.

 

(d)           In order to determine the rights of the Executive and the Employer
in any idea, discovery, invention, improvement, software, writing or other
material, and to insure the protection of the same, the Executive agrees that
during the Executive’s employment, and for one (1) year after termination of the
Executive’s employment under this Agreement or any successor agreements the
Executive will disclose immediately and fully to the Employer any idea,
discovery, invention, improvement, software, writing or other material or design
conceived, made or developed by the Executive solely or jointly with others. The
Employer agrees to keep any such disclosures confidential. The Executive also
agrees to record descriptions of all work in the manner directed by the Employer
and agrees that all such records and copies, samples and experimental materials
will be the exclusive property of the Employer. The Executive agrees that at the
request of and without charge to the Employer, but at the Employer’s expense,
the Executive will execute a written assignment of the idea, discovery,
invention, improvement, software, writing or other material or design to the
Employer and will assign to the Employer any application for letters patent or
for trademark registration made thereon, and to any common law or statutory
copyright therein; and that the Executive will do whatever may be necessary or
desirable to enable the Employer to secure any patent, trademark, copyright, or
other property right therein in the United States and in any foreign country,
and any division, renewal, continuation, or continuation in part thereof, or for
any reissue of any patent issued thereon.  In the event the Employer is unable,
after reasonable effort, and in any event after ten business days, to secure the
Executive’s signature on a written assignment to the Employer of any application
for letters patent or to any common-law or statutory copyright or other property
right therein, whether because of the Executive’s physical or mental incapacity
or for any other reason whatsoever, the Executive irrevocably designates and
appoints the General Counsel or Corporate Secretary of the Employer as the
Executive’s attorney-in-fact to act on the Executive’s behalf to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, copyright or trademark.

 

(e)           The Executive acknowledges that, to the extent permitted by law,
all work papers, reports, documentation, drawings, photographs, negatives, tapes
and masters therefor, prototypes

 

7

--------------------------------------------------------------------------------


 

and other materials (hereinafter, “items”), including without limitation, any
and all such items generated and maintained on any form of electronic media,
generated by the Executive during the Executive’s employment with the Employer
shall be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Employer.  The item
will recognize the Employer as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) Molycorp, Inc., All Rights Reserved,”
and will be in condition to be registered or otherwise placed in compliance with
registration or other statutory requirements throughout the world.

 

7.             Non-Competition, Non-Solicitation.

 

(a)           For the purposes of this Agreement, “Competitive Conduct” shall be
determined in good faith by the Employer and shall include any of the following
conduct whether direct or indirect, on the Executive’s own behalf or on behalf
of, or in conjunction with, any person, partnership, corporation, company or
other entity:

 

(i)            owning, managing, operating, controlling, being employed by,
participating in, engaging in, rendering any services for, assisting, having any
financial interest in, permitting the Executive’s name to be used in connection
with, or being connected in any manner with the ownership, management,
operation, or control of any Competitor of the Employer or its affiliates. For
the purposes of this Agreement, a “Competitor” is any person or entity that
engages in the production of rare earth products, including, without limitation,
rare earth oxides, metals, alloys and magnets;

 

(ii)           consulting with, acting as an agent for, or otherwise assisting
any Competitor to compete or prepare to compete with the Employer or its
affiliates in any of the Employer’s or its affiliate’s existing or prospective
businesses or activities;

 

(iii)          interfering with the relationship between the Employer and any
current or former employee or consultant of the Employer, including, without
limitation, soliciting, inducing, enticing, hiring, employing, or attempting to
solicit, induce, entice, hire, or employ any current or former employee or
consultant of the Employer;

 

(iv)          interfering or attempting to interfere with any transaction in
which the Employer or any of its affiliates is involved or which was pending
during the term of the Executive’s engagement with the Employer or at the date
on which the Executive’s engagement with the Employer ends;

 

(v)           soliciting any of the Employer’s customers or prospective
customers; and/or

 

(vi)          soliciting, inducing, or attempting to induce any current or
prospective customer, supplier or other business relation of the Employer or any
of its affiliates to cease doing business with the Employer (or any subsidiary,
member, parent or other affiliate of the Employer) or in any way interfering
with the relationship between any such customer, supplier or business relation
of the Employer or its affiliates.

 

8

--------------------------------------------------------------------------------


 

(b)           The Executive shall not engage in Competitive Conduct for a period
of two (2) years after termination (whether voluntary or involuntary) of the
Executive’s employment with the Employer.

 

(c)           The Executive shall not engage in Competitive Conduct anywhere in
China, Japan, the United States, the European Union or Australia.

 

(d)           The Executive acknowledges and agrees that the restrictive
covenants in this Agreement are designed and intended to protect the Employer’s
trade secrets. The Executive further agrees that the Employer operates in a
world-wide, and not a local or regional, market, and the restrictive covenants
in this Agreement are reasonable in duration and geographic scope and are
reasonably necessary to protect the Employer’s legitimate business interests.

 

(e)           The Executive may serve as a non-executive director of another
business or company if, and only if, the Executive concludes that such service
will not interfere with his duties hereunder, the Executive refers such proposed
service to the Board for approval, the Board determines that such service as a
director is in the best interest of the Employer and the Board authorizes the
Executive’s service as a director for such business or company.

 

(f)            The Employer acknowledges and agrees that the restrictions set
forth in this Section 7 shall not limit or prohibit the Executive (i) from
serving as an officer, director or consultant of another company, which may or
may not be an affiliate of the Employer, as long as such service is at the
request or direction of the Employer or the Board or (ii) from engaging in
passive investment activities and business-related, community service,
charitable and social activities that do not interfere with the Executive’s
performance of his duties or his obligations hereunder.

 

(g)           For purposes of Section 6 of this Agreement and this Section 7,
the Employer shall include any and all direct and indirect subsidiary, parent,
affiliated, or related companies of the Employer for which the Executive worked
or had responsibility at the time of termination of his employment and at any
time during the two (2) year period prior to such termination.

 

(h)           If it shall be judicially determined that the Executive has
violated Section 7(b) of this Agreement, then the period applicable to each
obligation that the Executive shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which such violation(s) occurred.

 

8.             Communication of Contents of Agreement.  While employed by the
Employer and for two (2) years thereafter, the Executive will communicate the
contents of Sections 6 and 7 of this Agreement to any person, firm, association,
partnership, corporation or other entity that the Executive intends to be
employed by, associated with, or represent.

 

9.             No Conflicts.  The Executive represents and warrants that the
Executive is not presently subject to any agreement with a Competitor or
potential Competitor of the Employer, or to any other contract, oral or written,
that could restrict or prevent the Executive from entering into this Agreement
or performing his duties in full accord with this Agreement.

 

9

--------------------------------------------------------------------------------


 

10.           Executive Representations and Warranties.  The Executive hereby
represents and warrants to the Employer that:

 

(a)           the execution, delivery and performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Executive is a
party, or any judgment, order or decree to which the Executive is subject;

 

(b)           the Executive is not a party to or bound by any employment
agreement, other than the Prior Agreement, consulting agreement, non-compete
agreement, confidentiality agreement, non-disclosure agreement or similar
agreement with any other person or entity;

 

(c)           the Executive has read through the entirety of this Agreement, and
prior to signing it, the Executive has been advised by independent legal
counsel;

 

(d)           upon the execution and delivery of this Agreement by the Employer
and the Executive, this Agreement will be a valid and binding obligation of the
Executive, enforceable in accordance with its terms; and

 

(e)           the Executive has been paid or provided all wages, compensation,
bonuses, stock, stock options, vacation, or other benefits due to the Executive
under the terms of the Prior Agreement.

 

11.           Acknowledgments.  The Executive acknowledges that the covenants
contained in Sections 6 and 7, including those related to duration, geographic
scope, and the scope of prohibited conduct, are reasonable and necessary to
protect the legitimate interests of the Employer.  The Executive acknowledges
that the Executive is an executive and management level employee as referenced
in, and governed by, C.R.S. 8-2-113(2)(d).  The Executive further acknowledges
that the covenants contained in Sections 6 and 7 are necessary to protect, and
reasonably related to the protection of, the Employer’s trade secrets, to which
the Executive will be exposed and with which the Executive will be entrusted.

 

12.           Equitable Remedies.  The services to be rendered by the Executive
and the Confidential Information entrusted to the Executive as a result of the
Executive’s employment by the Employer are of a unique and special character,
and any breach of Sections 6 and 7 will cause the Employer immediate and
irreparable injury and damage, for which monetary relief would be inadequate or
difficult to quantify. The Employer will be entitled to, in addition to all
other remedies available to it, injunctive relief and specific performance to
prevent a breach and to secure the enforcement of Sections 6 and 7. Injunctive
relief may be granted immediately upon the commencement of any such action.

 

13.           Taxes.  The Employer may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Employer is
required to withhold pursuant to any applicable law, regulation or ruling. 
Notwithstanding any other provision of this Agreement, the Employer shall not be
obligated to guarantee any particular tax result for the Executive with respect
to any payment provided to the Executive hereunder, and the Executive shall be
responsible for any taxes imposed on the Executive with respect to any such
payment.

 

10

--------------------------------------------------------------------------------


 

14.           Section 280G.  Notwithstanding any provision of this Agreement to
the contrary, if any payment or benefit to be paid or provided hereunder would
be a “Parachute Payment”, within the meaning of Section 280G of the Code, but
for the application of this sentence, then the payments and benefits to be paid
or provided hereunder shall be reduced to the minimum extent necessary (but in
no event to less than zero) so that no portion of any such payment or benefit,
as so reduced, constitutes a Parachute Payment; provided, however, that the
foregoing reduction shall be made only if and to the extent that such reduction
would result in an increase in the aggregate payments and benefits to be
provided to the Executive, determined on an after-tax basis (taking into account
the excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law, and
any applicable federal, state and local income taxes).  Any determinations
required to be made under this Section 14 shall be made by the Employer’s
independent accountants, which shall provide detailed supporting calculations
both to the Employer and the Executive within 15 business days of the date of
termination or such earlier time as is requested by the Employer, and shall be
made at the expense of the Employer.  The fact that the Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this Section 14 shall not of itself limit or otherwise affect any other rights
of the Executive under this Agreement.  The reduction of the payments and
benefits shall occur in the following order: (a) the payments that are payable
in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) shall be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (b) the payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first,
shall next be reduced; and (c) all non-cash benefits shall be next reduced
pro-rata.

 

15.           Section 409A.

 

(a)           To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Executive.  This Agreement shall be administered and interpreted in a manner
consistent with this intent.  Consistent with that intent, and to the extent
required under Section 409A of the Code, for benefits that are to be paid in
connection with a termination of employment, “termination of employment” shall
be limited to such a termination that constitutes a “separation from service”
under Section 409A of the Code.

 

(b)           Notwithstanding any provision of this Agreement to the contrary,
if the Executive is a “specified employee” determined pursuant to procedures
adopted by the Employer in compliance with Section 409A of the Code, on the date
of his separation from service (within the meaning of Treasury Regulation
section 1.409A-1(h)) and if any portion of the payments or benefits to be
received by the Executive upon his termination of employment would constitute a
“deferral of compensation” subject to Section 409A of the Code, then to the
extent necessary to comply with Section 409A of the Code, amounts that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following the Executive’s termination of employment will instead be
paid or made available on the earlier of (i) the first business day of the
seventh month after the date of the Executive’s termination of employment, or
(ii) the Executive’s death.  For purposes of application of Section 409A of the
Code, to the extent applicable, each payment made under this Agreement shall be
treated as a separate payment.

 

11

--------------------------------------------------------------------------------


 

(c)           Notwithstanding any provision of this Agreement to the contrary,
to the extent any reimbursement or in-kind benefit provided under this Agreement
is nonqualified deferred compensation within the meaning of Section 409A of the
Code: (i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
(ii) the reimbursement of an eligible expense must be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

16.           Prevailing Party’s Litigation Expenses.  In the event of
litigation between the Employer and the Executive related to this Agreement, the
non-prevailing party shall reimburse the prevailing party for any costs and
expenses (including, without limitation, attorneys’ fees) reasonably incurred by
the prevailing party in connection therewith.

 

17.           Entire Agreement; Amendments.  This Agreement constitutes the
entire understanding between the Parties with respect to the subject matter and
supersedes, terminates, and replaces any prior or contemporaneous understandings
or agreements, including but not limited to, the Prior Agreement, which is
superseded by this Agreement and is of no further force or effect. This
Agreement may be amended, supplemented, waived, or terminated only by a written
instrument duly executed by the Parties.

 

18.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.

 

19.           Severability.  The covenants in this Agreement shall be construed
as independent of one another, and as obligations distinct from one another and
any other contract between the Executive and the Employer. If any provision of
this Agreement is held illegal, invalid, or unenforceable, such illegality,
invalidity, or unenforceability shall not affect any other provisions hereof. It
is the intention of the Parties that in the event any provision is held illegal,
invalid or unenforceable, that such provision be limited so as to effect the
intent of the Parties to the fullest extent permitted by applicable law. Any
claim by the Executive against the Employer shall not constitute a defense to
enforcement by the Employer of this Agreement.

 

20.           Survival.  The provisions of Sections 6 and 7 are independent of,
and survive after the termination of, the other portions of this Agreement.

 

21.           Notices.  All notices, demands, waivers, consents, approvals, or
other communications required hereunder shall be in writing and shall be deemed
to have been given if delivered personally, if sent by telegram, telex or
facsimile with confirmation of receipt, if sent by certified or registered mail,
postage prepaid, return receipt requested, or if sent by same day or overnight
courier service to the following addresses:

 

If to the Employer, to:

 

Molycorp, Inc.

5619 Denver Tech Center Parkway

Suite 1000

Greenwood Village, Colorado 80111

 

12

--------------------------------------------------------------------------------


 

Tel: 303-843-8040

Fax: 303-843-8082

 

If to the Executive, to:

 

James S. Allen

c/o Molycorp, Inc.

5619 Denver Tech Center Parkway

Suite 1000

Greenwood Village, Colorado 80111

Tel: 303-843-8040

Fax: 303-843-8082

 

Notice of any change in any such address shall also be given in the manner set
forth above.  Whenever the giving of notice is required, the giving of such
notice may be waived by the Party entitled to receive such notice.

 

22.           Waiver.  The failure of any Party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of such Party’s rights hereunder.

 

23.           Assignment.  Other than as provided below, neither Party may
assign any rights or delegate any of obligations hereunder without the prior
written consent of the other Party, and such purported assignment or delegation
shall be void; provided that the Employer may assign the Agreement to any entity
that purchases the stock or assets of the Employer or any affiliate. This
Agreement binds, inures to the benefit of, and is enforceable by the successors
and permitted assigns of the Parties and does not confer any rights on any other
persons or entities.

 

24.           Governing Law.  This agreement shall be construed and enforced in
accordance with Colorado law, except for any Colorado conflict-of-law principle
that might require the application of the laws of another jurisdiction.

 

25.           Choice of Forum.  Any dispute arising from or relating to this
Agreement shall be resolved in the District Court for the City and County of
Denver or in the United States District Court for the District of Colorado.

 

************************************************

remainder of this page intentionally blank

*************************************************

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates below:

 

 

EMPLOYER:

 

EXECUTIVE:

 

 

 

MOLYCORP, INC.

 

 

 

 

 

By:

/s/ Mark A. Smith

 

/s/ James S. Allen

Name:

Mark A. Smith

 

Name:

 James S. Allen

Title:

Chief Executive Officer

 

Title:

Chief Financial Officer

Date:

February 28, 2012

 

Date:

February 28, 2012

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

For purposes of this Agreement:

 

1.             “Change of Control” means the occurrence of any of the following
events:

 

i.                  the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Employer where such acquisition causes
such Person to own more than 50% of the combined voting power of the then
outstanding voting securities of the Employer entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not be deemed to result in a Change of Control:  (A) any acquisition
directly from the Employer that is approved by the Incumbent Board (as defined
in subsection (ii) below), (B) any acquisition by the Employer, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Employer or any corporation controlled by the Employer or (D)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (A), (B) and (C) of subsection (iii) below; provided, further, that if
any Person’s beneficial ownership of the Outstanding Company Voting Securities
exceeds 50% as a result of a transaction described in clause (A) or (B) above,
and such Person subsequently acquires beneficial ownership of additional voting
securities of the Employer, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own more than 50% of the Outstanding
Company Voting Securities; and provided, further, that if at least a majority of
the members of the Incumbent Board determines in good faith that a Person has
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of the Outstanding Company Voting
Securities inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person beneficially owns (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) less than or equal to
50% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition;

 

ii.               individuals who, as of September 30, 2010, constituted the
Board (the “Incumbent Board” as modified by this subsection (ii)) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to September 30, 2010 whose
election, or nomination for election by the Employer’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the

 

15

--------------------------------------------------------------------------------


 

Incumbent Board (either by specific vote or by approval of the proxy statement
of the Employer in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

iii.            the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Employer or the acquisition of assets of another corporation or other
transaction (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (A) the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Employer or all or
substantially all of the Employer’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Employer, the Employer or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, more than 50%
of the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

iv.           approval by the stockholders of the Employer of a complete
liquidation or dissolution of the Employer except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of subsection
(iii) above.

 

2.             “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and in effect from time to time, and any successor statute.

 

16

--------------------------------------------------------------------------------